Sedgwick, J.
The Citizens’ Bank of Geneva appealed from the confirmation of a sale of real estate in Fillmore county. There is no merit in the appeal.
The objection that the officer who made the sale was not-qualified to do so is based solely upon an affidavit which says that he was not sheriff on-the 24th day of January, 1900, the day of the sale. It is admitted in the brief fthed that he was sheriff at the time the order of sale was issued and no reasons are given in the affidavit, nor is there any statement of facts from which it might be found that he had ceased to be sheriff. The court found that the sale was duly made by the sheriff of Fillmore county and this objection is wholly without merit.
It appears that no revenue stamp was attached to the certificate of the appraisement; but it has been several times held by this court that, under the act of congress of 1898, omission of revenue stamps from certificates in *581legal proceedings in the state courts did not invalidate those proceedings.
The decree of the district court is
Affirmed.